Citation Nr: 0704634	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946, 
and from September 1952 to October 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, that denied the veteran's claim of entitlement to a 
TDIU.  A hearing was held at the RO before the undersigned 
Acting Veterans Law Judge (i.e. a Travel Board hearing) in 
May 2006. 

It is noted that additional evidence was submitted, in May 
2006, in support of the pending claim.  RO jurisdiction was 
waived over this evidence. 


FINDING OF FACT

The veteran's service-connected disabilities are not so 
severe that he is unable to obtain or retain gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to a TDIU.  Initially, it is noted that VA has an 
obligation to notify claimants of what information or 
evidence is needed in order to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).  VA law and regulations dictate that part of 
notifying a claimant of what is needed to substantiate a 
claim includes notification as to what information and 
evidence VA will seek to provide and what evidence the 
claimant is expected to provide.  Further, VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, an October 2004 letter informed the veteran of the 
evidence necessary to establish entitlement to a TDIU, what 
evidence the RO would obtain, and what evidence he was 
expected to obtain.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  In March and April 2006 letters, 
the RO provided the veteran with information with respect to 
establishing disability ratings and effective dates 
(although, technically speaking, notification regarding the 
potential rating was provided in the October 2004 letter - as 
this is a TDIU claim).  

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided, prior to 
the appealed December 2004 decision, with notice of the type 
of evidence necessary to establish an effective date if a 
TDIU was established, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, neither the veteran nor his representative has argued 
that the late effective date notice prejudiced the veteran in 
any way, and the record does not suggest that he has been 
prejudiced.  And, in any event, the issue is moot, as this 
claim is being denied herein, and an effective date will not 
be assigned.  Cf. Dingess/Hartman, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  That 
said, both VA and private medical records have been 
associated with the claims folder, as well as a questionnaire 
filled out by the veteran's last employer.  In addition, a 
Travel Board hearing was held.  No additional pertinent, 
available, evidence has been specifically identified by the 
veteran as relevant to this claim.  As will be discussed 
below, there is no reasonable possibility that further 
assistance will aid in substantiating this claim, and as 
such, further development is not necessary.  38 U.S.C.A. 
§ 5103A.  Thus, VA's duty to assist has been fulfilled.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2006).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. 38 C.F.R. § 4.18 (2006).  
Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. 38 C.F.R. § 4.19 (2006).

Here, the veteran is service connected for bilateral hearing 
loss, evaluated as 70 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling.  The combined evaluation 
is 70 percent, which satisfies the schedular criteria of 
38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  Evidence on record indicates that the veteran 
received a doctoral degree soon after military service and 
was a college professor from 1957 to 1984.  Thereafter, he 
worked as a fundraiser at the same college until January 
1986.  

There is no medical evidence of record that indicates that 
the veteran is precluded from the performance of 
substantially gainful employment due to the functional 
limitations imposed by his service-connected bilateral 
hearing loss and tinnitus.  

Records from Micken Hearing Services and Big Sky Ear, Nose, 
and Throat (it appears the RO referred the veteran to this 
facility), dated from April 2002 to May 2006, collectively 
indicate that the veteran has moderate to profound 
sensorineural hearing loss, and that he wears hearing aids.  
Word recognition was found to be fair for the right ear and 
poor for the left ear.  There is no suggestion in any of 
these records, however, that the veteran is unemployable due 
to his bilateral hearing loss and tinnitus.  

VA outpatient treatment records reflect that the veteran also 
suffers from, among other things, hypertension, coronary 
artery disease, sleep apnea, degenerative joint disease of 
the knees, and gout.  There is also no suggestion in these 
records that the veteran is unemployable due to his bilateral 
hearing loss and tinnitus.  

In an October 2004 VA Form 21-2194 (request for employment 
information) received from the veteran's last employer 
(college), the reasons listed for the veteran's retirement 
were quadruple bi-pass surgery in November 1985, doctors 
appointments, and advancing hearing loss.  This form was 
filled out by a controller from the university.  

In an October 2004 letter, the veteran stated that he had 
heart surgery in November 1985 and at the same time received 
hearings aids.  He explained that he returned to work for a 
short period thereafter, but that his hearing as well as his 
stressful occupation continued to be problems, and that he 
retired in January 1986.  

Finally, during the May 2006 Travel Board hearing, the 
veteran testified that in social settings and the like he has 
trouble hearing, and that he has trouble hearing parts of 
almost every word spoken.  He related that he retired twenty 
years ago from the university and that he has not pursued 
employment since that time.  The veteran's representative 
noted that recent medical evidence revealed that speech 
reception thresholds were severely reduced bilaterally and 
that word recognition was poor.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a TDIU.  While the Board 
acknowledges that the veteran has problems with his bilateral 
hearing loss and tinnitus, this fact is reflected in the 
current 70 percent rating.  It is significant to point out 
that the percentage ratings contained in the VA Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).

In any event, while the form filled out by the veteran's 
employer, noted above, indicates that he retired due to 
quadruple bi-pass surgery, doctors' appointments, and 
advancing hearing loss, this is not a medical opinion that 
bilateral hearing loss and tinnitus, alone or separately, 
currently renders him unable to secure or follow a 
substantially gainful occupation.  In fact, it does not 
indicate or suggest that his hearing problems alone caused 
him to retire in 1986 (and, as an aside, even if it did 
suggest this, it would still not be medical evidence that he 
is unable to currently secure employment due to service-
connected hearing problems).  38 C.F.R. § 4.14.

The bottom line is that the relevant medical evidence of 
record does not suggest that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected bilateral hearing loss and tinnitus.  
To the extent that the veteran claims that these disabilities 
have indeed rendered him unable to secure employment, it is 
pointed out that as a layperson, he is unable to provide 
competent testimony as to matters which require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  That being said, the veteran has not expressly 
indicated that since retiring in January 1986 he has sought 
employment but was unable to secure same due to his service-
connected disabilities or otherwise.  

As a final point, and as alluded to above, because the 
medical evidence of record does not suggest that the veteran 
is unable secure or follow a substantially gainful occupation 
as a result of his service-connected bilateral hearing loss 
and tinnitus, there is no duty to further assist him in the 
development of this claim, to include affording him an 
additional examination.  See 38 U.S.C.A. § 5103A (West 2002).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55- 57 (1990).


ORDER

The claim for a TDIU is denied.



____________________________________________
K. Parakkal	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


